          Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 1 of 14 Page ID #:1



    1     FRED D. HEATHER - State Bar No. 110650
          fheather@glaserweil.com
    2     JUSTIN P. THIELE - State Bar No. 311787
          jthiele@glaserweil.com
    3     GLASER WEIL FINK HOWARD
            AVCHEN & SHAPIRO LLP
    4     10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    5     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    6
          Attorneys for Petitioners
    7     Cecilia, LLC; Good Stuff, LLC; Morgan Creek Productions, Inc.; and
          James G. Robinson
    8
                                UNITED STATES DISTRICT COURT
    9
                              CENTRAL DISTRICT OF CALIFORNIA
   10
                                           WESTERN DIVISION
   11
          CECILIA, LLC, a Delaware Limited            CASE NO.: 19-9552
   12     Liability Company; GOOD STUFF, LLC;
          a Delaware Limited Liability Company;       PETITION TO CONFIRM
   13     MORGAN CREEK PRODUCTIONS,                   ARBITRATION AWARD
          INC., a Delaware corporation; and
   14     JAMES G. ROBINSON, an individual,
   15                       Petitioners,
   16     v.
   17     ARMIN AZOD, an individual; RAMEZ
          ELGAMMAL, an individual;
   18     SHANTANU SHARMA, an individual;
          DONG ZHANG, an individual; and
   19     PETER JOHN, an individual,
   20                       Respondents.
   21

   22

   23

   24

   25

   26

   27

   28


                               PETITION TO CONFIRM ARBITRATION AWARD
1712112
          Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 2 of 14 Page ID #:2



    1           Petitioners Cecilia, LLC (“Cecilia”); Good Stuff, LLC (“Good Stuff”); Morgan
    2     Creek Productions, Inc. (“Morgan Creek”); and James G. Robinson (collectively, “the
    3     Cecilia Parties” for purposes of this proceeding) hereby allege the following in
    4     support of their Petition to confirm the award in an arbitration originally brought by
    5     Armin Azod, Ramez Elgammal, Shantanu Sharma, Dong Zhang, and Peter John
    6     (collectively, the “Azod Parties” for purposes of this proceeding) under the Federal
    7     Arbitration Act. This petition is made with the support of the attached Memorandum
    8     of Points and Authorities and all exhibits.
    9                                           Introduction
   10           1.     This Petition comes to this Court in an unusual posture based on the
   11     danger posed to the Cecilia Parties from the Arbitrator’s disregard of the scope of his
   12     authority in this case. The Cecilia Parties seek this Court’s intervention to confirm an
   13     existing final arbitration award and give The Cecilia Parties relief from a runaway
   14     arbitration that threatens to exceed the bounds of its jurisdiction.
   15           2.     The Cecilia Parties engaged in arbitration with the Azod Parties over the
   16     course of two years from 2016 to 2018 for a dispute ultimately arising from a claim of
   17     breach of contract, as well as fraud in the execution of that contract. After full
   18     discovery was taken and multiple motions for summary disposition were heard and
   19     decided by the Arbitrator, the parties participated in a week-long arbitration hearing
   20     (the “Hearing”) in Los Angeles in November 2018.
   21           3.     Subsequent to the Hearing, the Arbitrator issued a Partial Final Award
   22     (Corrected) (the “Award”) which disposed of the remaining substance of all parties’
   23     claims in the arbitration. The Arbitrator found in favor of the Azod Parties (who were
   24     in the posture of Claimants in the arbitration) on their breach-of-contract claim solely
   25     against Cecilia, LLC, and found against the Cecilia Parties generally (who were in the
   26     position of Respondents in the arbitration) on every one of their affirmative defenses
   27     and counterclaims. The Award left open for further determination the questions of
   28     attorneys’ fees, costs, and interest awards.
                                                    1
                                 PETITION TO CONFIRM ARBITRATION AWARD
1712112
          Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 3 of 14 Page ID #:3



    1            4.    The Cecilia Parties, although disagreeing with the Arbitrator’s findings
    2     of fact and conclusions of law, nevertheless were willing to abide by the Award and
    3     accept that the dispute had been finally resolved. The Azod Parties, however, months
    4     after the Award was made final, sought the Arbitrator’s approval to brief and seek
    5     further resolution of the question of whether Morgan Creek and Mr. Robinson were
    6     “jointly and severally liable” for the breach-of-contract award against Cecilia.
    7            5.    The Cecilia Parties in response argued to the Arbitrator that, under the
    8     doctrine of functus officio, the Arbitrator’s powers to resolve the substantive disputes
    9     between the parties had been exhausted by the Hearing and the Award. In other
   10     words, the Azod Parties had presented their entire case at the Hearing concerning
   11     liability for breach of contract, and the Arbitrator had issued an Award finding
   12     liability lay only against Cecilia, necessarily finding that no such liability existed for
   13     Morgan Creek or Mr. Robinson.
   14            6.    Incredibly, however, the Arbitrator in a subsequent conference stated his
   15     newfound understanding that the parties had always sought to postpone the issue of
   16     Morgan Creek’s and Mr. Robinson’s liability for breach of contract until after the
   17     Hearing. The Arbitrator then directed the parties to meet and confer and decide on the
   18     course of further proceedings to adjudicate the issue.
   19            7.    The Cecilia Parties never agreed, at any point during the court of the
   20     arbitration, to separately adjudicate the issue of breach-of-contract liability between
   21     individual parties. Nowhere in the Arbitrator’s Award is there a statement or notice of
   22     intended reservation of the monumental issue of joint and several liability for the
   23     breach-of-contract claim. Nowhere in the record of the arbitration is there any order
   24     from the Arbitrator or stipulation by the parties providing that the issues of liability
   25     were to be bifurcated. Accordingly, the Award is final as to the question of contract
   26     liability.
   27            8.    The Cecilia Parties therefore seek an order confirming the Award as
   28     final—even though one petitioning party, Cecilia, is the “loser”—in order to protect
                                                    2
                                 PETITION TO CONFIRM ARBITRATION AWARD
1712112
          Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 4 of 14 Page ID #:4



    1     Morgan Creek and Mr. Robinson from unduly burdensome further arbitration
    2     proceedings that exceed the scope of the Arbitrator’s authority under the functus
    3     officio doctrine.
    4                                      Jurisdiction and Venue
    5            9.     This action arises under the Federal Arbitration Act (“FAA”), 9 U.S.C.
    6     §§ 1 et seq. Accordingly, this Court has subject-matter jurisdiction over this action as
    7     it arises from federal law under 28 U.S.C. § 1331.
    8            10.    This Court also has diversity subject-matter jurisdiction under 28 U.S.C.
    9     § 1332 because the parties are citizens of different states and the amount in
   10     controversy exceeds $75,000.
   11            11.    This Court has personal jurisdiction over the Azod Parties under 9
   12     U.S.C. § 9 because all Respondents were parties to the underlying arbitration.
   13            12.    Venue is proper in the Central District of California under 9 U.S.C. § 9
   14     because the Hearing was conducted and the Award was made in this district.
   15            13.    Venue is also proper in this district because the Azod Parties initially
   16     brought suit in federal court against the Cecilia Parties in this district for the dispute
   17     giving rise to the underlying arbitration, and therefore have consented that venue is
   18     proper in this district and waived any venue objection.
   19            14.    Venue is further also proper in this district under 28 U.S.C. § 1391(b)(2)
   20     because a substantial part of the events or omissions giving rise to the claim occurred
   21     within this district.
   22                                               Parties
   23            15.    Petitioner Cecilia, LLC, is a Delaware limited liability company with its
   24     principal place of business in Maryland.
   25            16.    Petitioner Good Stuff, LLC, is a Delaware limited liability company with
   26     its principal place of business in Maryland.
   27            17.    Petitioner Morgan Creek Productions, Inc., is a Delaware corporation
   28     with its principal place of business in Maryland.
                                                     3
                                  PETITION TO CONFIRM ARBITRATION AWARD
1712112
          Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 5 of 14 Page ID #:5



    1           18.    Petitioner James G. Robinson is an individual and a citizen of Maryland.
    2           19.    On information and belief, Respondent Armin Azod is an individual and
    3     a citizen of California.
    4           20.    On information and belief, Respondent Ramez Elgammal is an
    5     individual and a citizen of Tennessee.
    6           21.    On information and belief, Respondent Shantanu Sharma is an individual
    7     and a citizen of California.
    8           22.    On information and belief, Respondent Dong Zhang is an individual and
    9     a citizen of California.
   10           23.    On information and belief, Respondent Peter John is an individual and a
   11     citizen of the United Kingdom.
   12                                Factual and Procedural Background
   13           24.    On October 15, 2014, Cecilia and all of the Azod Parties executed the
   14     Asset Purchase Agreement (“APA”) to acquire certain assets of the Azod Parties. The
   15     APA is attached hereto as Exhibit 1. Namely, Cecilia acquired all membership
   16     interest of the Azod Parties’ jointly-owned entity Novoform, LLC (“Novoform”) and
   17     all of Novoform’s assets—in particular, a United States patent application referred to
   18     as PCT Application No. PCT/US2014/056111 (the “’111 Application”) (collectively,
   19     the “Acquired Assets”).
   20           25.    The technology underlying the ’111 Application consisted of a method
   21     for the conversion of methane to methanol in a single-step catalysis process. The
   22     Azod Parties prior to and subsequent to execution of the APA—in particular, Azod
   23     individually—made numerous representations about the state of development of the
   24     technology, its efficacy, its capacity to be commercially lucrative, and its
   25     advancement over the prior art in the field.
   26           26.    In exchange for the Acquired Assets, Cecilia agreed to pay the Azod
   27     Parties $1,000,000 in three scheduled payments, $65,000 toward Zhang’s
   28     development work on the technology spread across twelve months, a defined schedule
                                                    4
                                 PETITION TO CONFIRM ARBITRATION AWARD
1712112
          Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 6 of 14 Page ID #:6



    1     of “expense reimbursements” totaling $115,329, and royalties on any future
    2     commercial exploitation of the technology.
    3           27.    Cecilia made the initial round of payments under the APA. In early 2015,
    4     however, Cecilia’s principal member, Mr. Robinson, became concerned that the scope
    5     of research and development the Azod Parties were demanding on the technology
    6     were far greater in terms of time and money than he had been led to believe. The
    7     Azod Parties repeatedly requested that Cecilia pay ever-growing research and
    8     development bills to themselves and to Argonne National Laboratories (“Argonne”),
    9     a federally-owned research facility in Illinois. Mr. Robinson concluded that he had
   10     been misled by Respondents about the market-readiness of the technology, and
   11     declined to be goaded into throwing Cecilia’s good money after bad.
   12           28.    The second round of purchase price payments under the APA were due
   13     September 30, 2015, and were not made. Cecilia declined to make any further
   14     payments on the APA for the Acquired Assets which it had learned were worthless.
   15           29.    On January 20, 2016, the Azod Parties (except for Elgammal) filed a
   16     complaint in this Court for fraud, breach of contract, breach of the covenant of good
   17     faith and fair dealing, unfair competition claims, and injunctive relief against the
   18     current Cecilia Parties (except for Good Stuff). Azod v. Robinson, No. 16-cv-440,
   19     Dkt. No. 1 (C.D. Cal. Jan. 20, 2016).
   20           30.    On April 7, 2016, the active Cecilia Parties filed a motion to compel
   21     arbitration based on Section 21 of the APA, which provides in relevant part:
   22                  Except for any claim for injunctive relief arising out of a
                       breach of section 15 of this Agreement, the Parties agree to
   23                  confidentially arbitrate in the State of Maryland through
                       JAMS … any and all disputes or claims arising out of or
   24                  related to the validity, enforceability, interpretation,
                       performance or breach of this Agreement, whether sounding
   25                  in tort, contract, statutory violation, or otherwise, or
                       involving the construction or application or any of the
   26                  terms, provisions, or conditions of this Agreement.
   27

   28

                                                    5
                                 PETITION TO CONFIRM ARBITRATION AWARD
1712112
          Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 7 of 14 Page ID #:7



    1           31.    On May 10, 2016, the Court in Azod v. Robinson granted the motion to
    2     compel arbitration, and ordered the parties to “confidentially arbitrate any and all
    3     claims pertaining to the” APA. Azod v. Robinson, No. 16-cv-440, 2016 WL 6603950
    4     at *2 (C.D. Cal. May 10, 2016) (Walter, J.). This order was made pursuant to the
    5     Federal Arbitration Act. Id., at *1.
    6           32.    Subsequently, on September 1, 2016, the Azod Parties (except for
    7     Elgammal) filed a Demand for Arbitration (the “Demand”) with JAMS in Maryland,
    8     presenting for arbitration claims of breach of contract, fraud, declaratory judgment,
    9     and awards of damages, fees, and costs under the APA. The Demand is attached
   10     hereto as Exhibit 2. The Demand stated its claims against all the Cecilia Parties,
   11     including Good Stuff.
   12           33.    The Demand alleged that Morgan Creek, Mr. Robinson, Cecilia, and
   13     Good Stuff were all “alter egos” of each other, and sought recovery for its claims
   14     jointly and severally against all parties.
   15           34.    The Cecilia Parties (as Respondents in the arbitration) filed their
   16     response and asserted counterclaims for fraud and breach of the APA on September
   17     19, 2016.
   18           35.    The parties appointed JAMS neutral Hon. Benson Legg (Ret.), a former
   19     chief judge of the District of Maryland, as a mutually acceptable Arbitrator.
   20           36.    On September 21, 2017, the Azod Parties filed an amendment to the
   21     Demand, naming Elgammal as an additional Claimant to the arbitration (the
   22     “Amended Demand”). The Amended Demand is attached hereto as Exhibit 3.
   23           37.    The parties exchanged written discovery, took depositions, and filed
   24     discovery-dispute motions, which were eventually resolved.
   25           38.    On December 8, 2017, the Azod Parties filed a Motion for Summary
   26     Disposition concerning Petitioners’ affirmative defenses and counter-claims. The
   27     Cecilia Parties then filed a cross Motion for Summary Disposition on their
   28     counterclaims for fraud and breach, and against the Azod Parties’ fraud claim, on
                                                     6
                                  PETITION TO CONFIRM ARBITRATION AWARD
1712112
          Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 8 of 14 Page ID #:8



    1     December 21, 2017. Finally, the Azod Parties filed a second Motion for Summary
    2     Disposition on their claim for breach of contract on May 14, 2018.
    3           39.    On September 29, 2018, the Arbitrator decided all three motions for
    4     summary disposition. The Arbitrator granted the Cecilia Parties’ motion in part by
    5     dismissing the Azod Parties’ fraud claim. The Arbitrator also dismissed some of the
    6     Cecilia Parties’ affirmative defenses in the Azod Parties’ favor, but otherwise denied
    7     the motions for summary disposition.
    8           40.    The parties agreed that the merits Hearing would be conducted in Los
    9     Angeles, California, instead of either Maryland or the District of Columbia,
   10     notwithstanding the forum-selection clause of the APA.
   11           41.    Accordingly, from November 6 to 10, 2018, the Arbitrator held the
   12     merits Hearing at the JAMS Resolution Center in Los Angeles. The Azod Parties
   13     presented evidence regarding their breach-of-contract claim, and the Cecilia Parties
   14     presented evidence regarding their counterclaims for breach of contract and fraud.
   15     Live witness testimony was taken in the presence of the Arbitrator.
   16           42.    After the close of the Hearing, the Arbitrator issued to the parties a
   17     Partial Final Award on February 7, 2019, containing findings of fact, conclusions of
   18     law, the award, and a list of issues reserved for further determination. Later on the
   19     same day, the Arbitrator issued the Partial Final Award (Corrected), which contained
   20     minor typographical corrections to the previous order and is referred to in this Petition
   21     as the operative Award. The Award is attached hereto as Exhibit 4.
   22           43.    On the Cecilia Parties’ breach of contract counterclaim and fraud
   23     counterclaim, the Award found in the Azod Parties’ favor.
   24           44.    On the Azod Parties’ breach of contract claim, the Award stated:
   25                  I find that the APA is a valid contract, unbreached by
                       Claimants [the Azod Parties]. As a result, I will award
   26                  judgment in favor of Claimants [the Azod Parties]
                       against Cecilia, LLC in the amount stipulated by the
   27                  parties on November 18, 2018. That amount totals
                       $856,886. In a separate order, I will direct counsel to submit
   28                  a proposed form of order implementing this decision. Inter
                                                    7
                                 PETITION TO CONFIRM ARBITRATION AWARD
1712112
          Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 9 of 14 Page ID #:9



                       alia., counsel shall address the appropriateness under
    1                  Maryland law of awarding pre and post-judgment interest.
    2

    3     Ex. 4, Award, at 64–65 (emphasis added).
    4           45.    Following these findings, the Award continued:
    5                  Claimant’s [the Azod Parties], as Prevailing Parties Seek
                       an Award of Costs and Attorneys’ Fees
    6
                       Section 21 (Dispute Resolution) of the APA provides: “The
    7                  parties further agree that the arbitrator of any such dispute
                       may, in the arbitrator’s discretion, award money damages to
    8                  the prevailing Party, including the costs of the arbitration
                       and attorneys’ fees, as well as permanent injunctive relief.”
    9
                       Cost of the Arbitration
   10
                       I hereby award the costs of the arbitration to Claimants.
   11                  JAMS has calculated those costs as $130,802.02. In a
                       separate order, I will schedule briefing and oral argument on
   12                  the following issues: (i) the appropriateness under Maryland
                       law of awarding post-judgment interest on the award, and
   13                  (ii) whether the obligation should be imposed on Cecilia,
                       LLC only or on Respondents [the Cecilia Parties] jointly
   14                  and severally.
   15                  Attorneys’ Fees
   16                  I will issue an order scheduling oral argument by telephone
                       conference call on the following issues: (i) the
   17                  appropriateness of awarding attorneys’ fees to Claimants,
                       (ii) whether to award to Claimants the costs of the
   18                  arbitration apart from payment to JAMS, and (iii) whether
                       any award should be imposed on Cecilia, LLC only or on
   19                  Respondents jointly and severally.
   20                  The above is hereby SO ORDERED this 7th day of
                       February 2019.
   21

   22     Ex. 4, Award, at 65.
   23           46.    Accordingly, the Award resolved with finality the Azod Parties’ breach-
   24     of-contract claim by issuing an award only against Cecilia and therefore finding no
   25     liability against Morgan Creek, Mr. Robinson, or Good Stuff. The Award left only
   26     certain discrete issues for further determination: recovery of attorneys’ fees, costs,
   27     and interest; as well as whether that attorneys’ fees, costs, and interest award (if any)
   28     should be imposed on Cecilia or also on Good Stuff, Morgan Creek, and Mr.
                                                    8
                                 PETITION TO CONFIRM ARBITRATION AWARD
1712112
        Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 10 of 14 Page ID #:10



    1     Robinson jointly and severally. The Award reserves no other issues for further
    2     determination.
    3           47.    On March 19, 2019, the Arbitrator issued Scheduling Order 25, which
    4     directed the Azod Parties to submit a brief regarding “the remaining issues, including
    5     allocation of attorneys’ fees and the costs of the arbitration” by April 15, 2019.
    6     Scheduling Order 25 is attached hereto as Exhibit 5.
    7           48.    On April 15, 2019, the Azod Parties submitted “Claimants’ Motion and
    8     Memorandum in Support of Motion for Joint and Several Liability, and Allocation of
    9     Attorneys’ Fees, Costs, and Interest” (the “Joint and Several Liability Motion”).
   10     Aside from arguing for the recovery of attorneys’ fees and costs, this motion argued
   11     that liability for the breach-of-contract award should be extended jointly and severally
   12     to Morgan Creek and Mr. Robinson, on grounds of equitable estoppel and alter-ego
   13     liability. Relevant portions of the Joint and Several Liability Motion is attached hereto
   14     as Exhibit 6.
   15           49.    On May 20, 2019, the Cecilia Parties submitted their opposition to the
   16     Joint and Several Liability Motion (the “Opposition”). The Cecilia Parties argued in
   17     the Opposition that 1) the Award totally and finally resolved the issue of breach-of-
   18     contract liability; 2) the doctrine of functus officio therefore bars any further
   19     consideration or ruling by the Arbitrator of breach-of-contract liability; 3) neither did
   20     the parties agree nor did the Arbitrator order ahead of the Hearing that “joint and
   21     several liability” would be reserved for decision after the Award, nor was such a
   22     reservation of issues mentioned once during the course of the Hearing; and 4) even if
   23     the issue could be properly considered, controlling Maryland law does not allow
   24     piercing of Cecilia’s corporate veil nor application of equitable estoppel. The
   25     Opposition is attached hereto as Exhibit 7.
   26           50.    The Azod Parties filed a reply brief on June 17, 2019. The parties then
   27     conducted a telephone conference with the Arbitrator to discuss the Joint and Several
   28     Liability Motion on August 27, 2019. The Cecilia Parties strenuously argued that the
                                                    9
                                 PETITION TO CONFIRM ARBITRATION AWARD
1712112
        Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 11 of 14 Page ID #:11



    1     Arbitrator lacked jurisdiction and authority to decide the issue of breach-of-contract
    2     liability further. Among other points, the Arbitrator stated his opinion that the Award
    3     left open the issue of further breach-of-contract liability and his intention that the
    4     arbitration should continue on this issue.
    5           51.      On September 17, 2019, the Arbitrator issued Scheduling Order 27.
    6     Scheduling Order 27 is attached hereto as Exhibit 8. This Order stated that:
    7                    The [Award] did not decide whether any Respondent [the
                         Cecilia Parties] other than Cecilia is jointly and severally
    8                    liable to Claimants [the Azod Parties] for breach of contract.
                         The hearing was not closed. The liability of [] Robinson,
    9                    Morgan Creek, and Good Stuff for breach of the APA was
                         expressly reserved for further proceedings.
   10

   11     Ex. 8, Scheduling Order 27, at 3 (emphasis added). However, the Order does not
   12     reference when, where or in what document, hearing, or conference this issue was
   13     “expressly reserved for further proceedings.” In truth, there is no such express
   14     reservation.
   15           52.      Scheduling Order 27 then stated that the section of the Award entitled
   16     “Attorneys’ Fees” was actually a reservation of the issue of substantive joint and
   17     several liability for breach of contract: “The [Award] speaks of ‘any award’ not just
   18     an award of attorneys’ fees and costs.” Ex. 8, Scheduling Order 27, at 5. This post-
   19     facto revision of the Award conflicts with the plain language of the document and is
   20     not a reasonable reading of the text.
   21           53.      The Order concluded:
   22                    1. The [Award] left open for later resolution the potential
                         joint and several liability of Respondents Robinson, Morgan
   23                    Creek, and Good Stuff for breach of contract.
   24                    2. Counsel shall meet and confer and, by September 25,
                         2019:
   25
                            a. submit a joint list of issues to be decided and a
   26                       discovery plan.
   27                       b. propose a briefing schedule for any necessary
                            supplemental briefing.
   28

                                                    10
                                  PETITION TO CONFIRM ARBITRATION AWARD
1712112
        Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 12 of 14 Page ID #:12



                            c. advise whether an evidentiary hearing is necessary, or
    1                       whether the issues can be decided based on the written
                            record in combination with oral argument.
    2
                            d. advise whether the parties can agree that Respondents’
    3                       [here, Petitioners] continued participation does not
                            constitute a waiver of their position that the issue of the
    4                       joint and several liability for the unpaid balance due
                            under the APA was foreclosed by the [Award].
    5
                            e. any other matters.
    6

    7     Ex. 8, Scheduling Order 27, at 6.
    8              54.   On September 25, 2019, the parties met and conferred as directed by the
    9     Arbitrator. The Cecilia Parties maintained their position that the Arbitrator was
   10     functus officio and without jurisdiction to re-try the issue of breach-of-contract
   11     liability. The Azod Parties stated their desire to pursue joint-and-several liability
   12     against Mr. Robinson and Morgan Creek, and their belief that the issue could be
   13     decided on the basis solely of the written record. Such a procedure would necessarily
   14     deprive the Cecilia Parties of a fair and full hearing on the issue of Mr. Robinson’s
   15     and Morgan Creek’s liability with the benefit of live witness testimony. The parties
   16     memorialized their positions in a Joint Status Report dated September 25, 2019, and
   17     submitted to the Arbitrator. The Joint Status Report is attached hereto as Exhibit 9.
   18              55.   On September 30, 2019, the parties held another telephone conference
   19     with the Arbitrator to discuss the Joint Status Report. The Arbitrator repeated his
   20     opinion that authority existed to decide liability as to Mr. Robinson and Morgan
   21     Creek, and directed the parties to meet and confer further on the course of the
   22     proceedings.
   23              56.   To avoid needless, pointless, groundless, and highly prejudicial litigation
   24     in arbitration, the Cecilia Parties then brought this Petition to confirm the Award as
   25     final.
   26               The Award Should be Confirmed as Final as to Breach of Contract
   27              57.   Under 9 U.S.C. § 9, within one year after an arbitration award is made,
   28     any party to an arbitration may apply for a court order confirming the award.
                                                    11
                                  PETITION TO CONFIRM ARBITRATION AWARD
1712112
        Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 13 of 14 Page ID #:13



    1           58.    The Award is facially and manifestly final as to breach of contract
    2     liability. The Azod Parties were afforded a full and fair opportunity to present
    3     evidence and argue their claims. The resulting Award rendered a finding of liability
    4     for breach of the APA as to Cecilia, LLC, only. The Award is “Partial” in that it
    5     expressly reserved for further determination the issue of attorneys’ fees, costs, and
    6     interest. The Award did not expressly reserve the issue of “joint and several liability”
    7     as to Morgan Creek, Mr. Robinson, or Good Stuff.
    8           59.    Under the doctrine of functus officio, “once an arbitrator has made and
    9     published a final award his authority is exhausted and he is functus officio and can do
   10     nothing more in regard to the subject matter of the arbitration.” McClatchy
   11     Newspapers v. Central Valley Typographical Union No. 46, 686 F.2d 731, 734 (9th
   12     Cir. 1982) (citing La Vale Plaza, Inc. v. R. S. Noonan, Inc., 378 F.2d 569, 572 (3d
   13     Cir. 1967)). Accordingly, any arbitration award which is considered final is not
   14     subject to further consideration by the arbitrator as to any issues resolved therein.
   15           60.    Even though the Award leaves non-liability issues unresolved for future
   16     determination, and is titled as a “Partial Final Award,” this Court may still confirm
   17     the Award because it totally resolves a discrete issue with finality—namely, the issue
   18     of breach-of-contract liability. New United Motor Mfg., Inc. v. United Auto Workers
   19     Local 244, 617 F. Supp. 2d 948, 956–57 (N.D. Cal. 2008) (citing Trade & Transport,
   20     Inc. v. Natural Petrol. Charterers, Inc., 931 F.2d 191, 195 (2d Cir. 1991)).
   21           61.    The Award must be judged as final by its own words. The Arbitrator’s
   22     gratuitous post-Award comments cannot be used to rewrite the Award. Even if there
   23     was an error or ambiguity in the Award, JAMS Comprehensive Arbitration Rules and
   24     Procedure Rule 24(k) provides that the time to make “computational, typographical or
   25     other similar error in an Award” is within seven days from the issuance of the award.
   26     That time has long since passed and, in any event, the Arbitrator already took
   27     advantage of this provision in issuing the Partial Final Award (Corrected). The Award
   28     must be interpreted by its simple text.
                                                   12
                                 PETITION TO CONFIRM ARBITRATION AWARD
1712112
        Case 2:19-cv-09552 Document 1 Filed 11/06/19 Page 14 of 14 Page ID #:14



    1           62.     The Cecilia Parties bring this Petition now to confirm the Award and
    2     resolve the uncertainty which may subject it to lengthy, costly, and needless further
    3     litigation of this already-resolved issue before the Arbitrator. The Court, in
    4     confirming the Award as final, has the power to end this uncertainty.
    5                                               ***
    6           WHEREFORE, Petitioners Cecilia, Good Stuff, Morgan Creek, and Mr.
    7     Robinson respectfully request that the Court enter an Order granting this Petition,
    8     confirming the Award as final, and entering judgment thereon that Cecilia is liable for
    9     breach of the APA and that Morgan Creek and Mr. Robinson are not liable for breach
   10     of the APA.
   11

   12     DATED: November 6, 2019                GLASER WEIL FINK HOWARD
                                                  AVCHEN & SHAPIRO LLP
   13

   14
                                                 By: /s/ Fred D. Heather
   15                                            FRED D. HEATHER
   16                                            JUSTIN P. THIELE
                                                    Attorneys for Petitioners
   17                                               Cecilia, LLC; Good Stuff, LLC; Morgan
                                                    Creek Productions, Inc.; and James G.
   18                                               Robinson
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                   13
                                 PETITION TO CONFIRM ARBITRATION AWARD
1712112
